I have no objection to the rules of law stated, but think, as the majority practically concede, that the instruction complained of is erroneous. In my judgment, the instruction had the practical *Page 4 
effect of indicating to the jury that it should give great weight to the testimony relative to the assessed value of the real estate, the actual cash value of which must be the basis of the inheritance tax in question. The least that can be said of the instruction is that it amounted to a comment by the judge upon the credibility of such testimony. It is evident to my mind that the erroneous instruction probably resulted in the jury's verdict in the amount of the assessed value of the land. In arriving at this conclusion I cannot disregard our common knowledge that assessed values are not fixed, as required by law, at fair cash market value, but are generally fixed much lower. I cannot agree that the instruction was harmless.